        2:17-cr-20038-CSB-EIL # 29         Page 1 of 2                                           E-FILED
                                                                    Friday, 04 January, 2019 11:49:02 AM
                                                                             Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION


THE UNITED STATES OF AMERICA,                      )
               PLAINTIFFS,                         )
                    V.                             )      No. 17:CR 20038
CURTIS COLEMAN,                                    )
               DEFENDANT.                          )


                      MOTION TO WITHDRAW AS ATTORNEY

NOW COMES David Rumley, appointed counsel for Defendant, respectfully moves

the Court for the entry of an Order granting him leave to withdraw as the counsel of

record for the Defendant in this cause. In support of thereof, counsel states the

following:

1. Movant was appointed to represent Mr. Williams in all trial aspects of this matter.

2. Since the date of the appointment, Movant has met with Defendant in custody and in

court, has had phone consultations with defendant and has reviewed and researched the

necessary discovery and legal issues relevant to advising the Defendant.

4. Movant last met with Defendant in custody on December 7, 2018. During that

conversation, Defendant expressed his displeasure and dissatisfaction with the representation

Movant has provided and indicated he would not cooperate nor discuss the case with

Movant in any particular. During this conversation Movant asked Defendant whether he

considered the attorney client relationship irretrievably broken, to which Defendant answered

yes.
         2:17-cr-20038-CSB-EIL # 29            Page 2 of 2



5. These communications demonstrate the utter collapse of any attorney-client relationship

between Movant and Defendant.

7. Given the foregoing, allegations of ineffective assistance of counsel and lack of ability of

Counsel compel this request.

8. There has been a total breakdown in communication that cannot be repaired.

WHEREFORE, Counsel respectfully requests the entry of an Order granting leave to

withdraw as Curtis Coleman’s appointed counsel in the above-entitled cause.




Dated this 3rd day of January, 2019                                /s/ David Rumley_________

                                    CERTIFICATE OF SERVICE

I hereby certify that on January 3, 2019 I electronically filed the foregoing Motion to

Withdraw as Counsel with the Clerk of the Court using the CM/ECF system, which will send

notification of filing to all registered parties.

                                                             /s/ David Rumley_________
                                                             Attorney for Defendant
                                                             P.O. Box 3162
                                                             Bloomington, IL 61702
                                                             Tel: 309.660.4114
                                                             davidrumley@mac.com
